ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in a trade-mark opposition proceeding, dismissing appellant’s opposition to the registration by appellee of “Speedboy” as a trade-mark on motor trucks. Appellant registered the mark “Speed Wagon” under the Act of March 19,1920 (41 Stat. 533 [Comp. St. Ann. Supp. 1923, § 9516a et seq.]); registration having been refused under the Act of February 20, 1905 (33 Stat. 724 [Comp. St. § 9485 et seq.]), on the ground that the mark was descriptive.
We agree with the Patent Office that, having adopted a descriptivo mark, appellant has no right to exclude another from the use of the descriptive features of that mark, if used in such a way as to distinguish the two marks. Appellee has met this test, for the only similarity between the two marks is in the use of the descriptive word “Speed.” See Sheffield-King Milling Co. v. TheopoldReid Co., 50 App. D. C. 200, 269 F. 716; Patton Paint Co. v. Sunset Paint Co., 53 App. D. C. 348, 290 F. 323;, American Tobacco Co. v. Globe Tobacco Co. (C. C.) 193 F. 1015; Feil Co. v. J. E. Robbins Co., 220 F. 650, 136 C. A. 258.
The decision is affirmed.
Affirmed.